Defendant is under conviction for the unlawful transportation of intoxicating liquor. Punishment is five years in the penitentiary.
No statement of facts accompanies the record and no bills of exception appear therein. In such condition nothing is presented to this court for review. There is nothing in the record to throw light upon why the extreme penalty was assessed save an inference from a defensive charge which instructed the jury that if defendant was "driving the automobile along the public road without knowledge upon his part that it contained 250 gallons of alcohol and thirty quarts of liquor they would find him not guilty." This charge *Page 642 
indicates that a large quantity of liquor was being transported and perhaps accounts for the extreme penalty.
The judgment properly applied the indeterminate sentence law. There is nothing to indicate error occurring upon the trial.
The judgment is affirmed.
Affirmed.